Citation Nr: 1725694	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  08-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously characterized as bipolar disorder, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to May 1979 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The June 2007 rating decision denied service connection for a bipolar disorder and depression, and the October 2009 rating decision denied service connection for PTSD.  The Veteran perfected an appeal of  both decisions.

In January 2011, the Veteran testified at a travel board hearing before a Veterans Law Judge (VLJ). A transcript of the hearing is of record.  Subsequently, in May 2017, the Board notified the Veteran that the VLJ who conducted the January 2011 hearing was no longer employed at the Board and gave the Veteran the opportunity to request a new hearing.  The Veteran declined the opportunity.

In April 2011, the Board remanded the claim for further development.

In May 2012, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In July 2013, the Court issued a Memorandum Decision vacating the May 2012 Board decision and remanding the matter to the Board.

In February 2014, April 2015, and July 2016, the Board remanded the claim for further development.

The record shows that the Veteran spells his first name as captioned on the title page.  This spelling is consistent with the DD Form 214 and service treatment records.  However, the VA Master Record spells the first name differently.  The AOJ should take appropriate action to confirm the correct spelling, and if necessary, change the name in the Master Record.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is as likely as not related to a stressor he experienced during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  
38 U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  Given the favorable disposition of the appeal as described below, all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).
The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2016).

The regulations include provisions pertinent to Veterans with combat-related stressors, as well as to stressors founded on fear of hostile military or terrorist activity.  These provisions are not applicable here.  Rather, the Veteran seeks service connection for his psychiatric disorder based on personal assault. 

Personal trauma, for the purpose of VA disability compensation claims based on PTSD, refers broadly to stressor events involving harm perpetrated by a person who is not considered part of an enemy force.  VA Adjudication Procedure Manual, M21-1.III.iv.4.H.4.a.  Examples of this include assault, battery, robbery, mugging, stalking, harassment, sexual assault, or rape.  Id.

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As such, after-the-fact medical evidence can be used to establish a stressor.  See id.  Because personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.   
Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304 (f)(5).

Once it has been determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In assessing credibility, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Board is not required to accept an appellant's uncorroborated account of his or her active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept an appellant's statements regarding his or her alleged symptoms, including nightmares, flashbacks, and other difficulties he or she associates with active service, if the Board does not find the statements regarding the symptoms to be credible.

Here, in June 2007 and October 2009 rating decisions, the RO denied service connection for bipolar disorder/depression and PTSD, respectively.  In May 2012, the Board denied the claim for service connection for an acquired psychiatric disorder, finding that the preponderance of the evidence did not support that a chronic psychiatric disability, including PTSD, had its clinical onset in service or was otherwise related to active duty.  The Board further found that a psychosis was not manifest to compensable degree within one year of discharge.

In a July 2013 Memorandum Decision, the Board's May 2012 decision was vacated due to its reliance on a May 2011 VA examination report and a September 2011 addendum opinion.  The Court identified three inadequacies in the reports.  First, in diagnosing the Veteran psychotic disorder not otherwise specified (NOS), the examiners did not reconcile the previous diagnoses of chronic PTSD due to military sexual trauma (MST), bipolar affective disorder, or depression.  Second, the 2011 examiner's reasons for finding the Veteran did not have PTSD were internally inconsistent.  Third, the examiner failed to provide a rationale for diagnosing psychotic disorder NOS, a catch-all diagnosis, in light of previous diagnoses of specific psychiatric disabilities.  Thereafter, in February 2014, April 2015, and July 2016, the Board remanded the claim for further development.

There is no dispute that the requirement of a current disability has been satisfied in this case, as the Veteran has been diagnosed with numerous psychiatric disorders in the course of the appeal, including PTSD, bipolar disorder, and depression.  See, e.g., VA examination reports of May 2011, September 2011; private treatment reports of Dr. S., Dr. B., and Dr. T.

With regard to the MST, in May 2009 statements, the Veteran reported that while working as a hull technician aboard the USS CARPENTER, he experienced ongoing racism and sexual threats, which culminated in sexual assaults that occurred in May and July 1978.  During his January 2011 Board hearing, the Veteran provided consistent testimony, with additional details.  He testified that he initially reported the threats to his master chief who said he would investigate, but he was assaulted shortly thereafter.  The attacks involved two to three males, including  a "first class" he identified as R. and another hull technician, identified as A.  He did not seek medical treatment or counseling after the incidents.  He testified that he was scared to report the assaults because he feared his life would be threatened.  He testified that after service, he used crack and alcohol and then entered a VA substance abuse program.  He was first diagnosed with a psychiatric disorder when he entered the VA substance abuse program in 1993 or 1994.  After discharge, the Veteran worked in shipyards but had difficulty holding a job and was repeatedly fired.  He was uncomfortable with males getting close or touching him and stopped working in 1993.

On the Veteran's 1976 entrance examination, no psychological abnormalities were found.  Service treatment records (STRs) do not contain diagnoses, complaints, or treatment of a psychiatric disorder.  On his separation examination, psychiatric abnormalities were not found.

The Veteran's Enlisted Performance Record shows that in July 1978 he was rated 3.4 in all categories.  By January 1979, his performance ratings had dropped, ranging from 2.6 (in leadership and supervisory ability) to 3.4 (in adaptability).  In May 1979, his ratings were 2.8 (in professional performance, military behavior, and military appearance) and 3.0 (in adaptability).  He was reduced in rank to an E-3.  He received nonjudicial punishment in May 1979 for an infraction involving  UCMJ Article 107, signing an official document with intent to deceive.  The Veteran was not recommended for reenlistment.

On the matter of nexus, the record contains a number of conflicting opinions. 

In January 2008, Dr. S., a private psychiatrist, submitted a letter stating he had treated the Veteran for over 5 years, since April 2003.  In the course of his treatment, Dr. S. diagnosed the Veteran with PTSD secondary to MST, as well as bipolar disorder and depression.

In October 2008, the Veteran was scheduled for a VA psychological evaluation with Dr. N. due to a positive screening for MST.  In the evaluation, the Veteran discussed the in-service sexual assaults that occurred on two occasions in close proximity.  He stated he did not report the attack.  He recounted racial harassment  and threats preceding the attack.  He reported having problems with sleep and with sexual functioning ever since.  The VA psychologist completed an evaluation for PTSD and obtained a history of the Veteran's work, education, family, and social functioning.  She conducted a mental status examination.  At the conclusion of the examination, she diagnosed the Veteran with PTSD and referred him to a men's MST group.  She also noted he was receiving ongoing individual psychiatric treatment.

In November 2008, Dr. T., the Veteran's treating VA psychiatrist, submitted a letter stating that the Veteran had PTSD related to MST, and was receiving ongoing treatment.  He stated the Veteran was sincere in his reports of emotional trauma due to the MST, and "clearly had developed PTSD in reaction to those experiences."

In handwritten notes from January 2009, Dr. S. again documented that the Veteran had PTSD secondary to sexual trauma during service.

In December 2009, Dr. T. submitted another letter summarizing the Veteran's ongoing care.  He stated the Veteran had chronic, severe PTSD due to MST.  He summarized that while on the USS CARPENTER, the Veteran was sexually assaulted in the hull technician shop.  He was unable to report the incident due to "fears as a male sailor in the context of the 'social unacceptability' at that time in America."  He again stated the Veteran appeared sincere in his reports and had clearly developed PTSD due to the experiences.  His symptoms had significantly affected both his personal life and his occupational life for many years.

In May 2011 and September 2011, a VA examination and addendum report were prepared, however, due to the inadequacies in the 2011 reports found by the Court in the July 2013 Memorandum Decision, they will not be addressed.

In handwritten notes from July 2011, Dr. S. again documented that the Veteran had PTSD secondary to sexual trauma during service.

In March 2014, Dr. T. completed a Disability Benefits Questionnaire, with an underlying January 2014 report attached.  He summarized the Veteran's MST and stated that he had been diagnosed with PTSD due to the MST.  He reiterated the findings and statements from his December 2009 letter.

On VA examination in November 2014, two VA examiners concluded the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  Rather, the examiners determined that the Veteran's sole diagnosis was polysubstance use disorder.  

The first examiner noted that given the time period and racial climate in the country, it was not hard to believe the Veteran's reports of racial harassment and sexual assault.  However, while his military infractions could possibly be posttraumatic markers, his infractions could also explain the drop in his performance ratings.  The examiner noted that while he sought mental health treatment for many years after discharge, it was not until 2008 that he disclosed the MST, and that his reports regarding MST have varied since that time.  The examiner did not specifically enumerate the discrepancies, but a review of body of the report summarizes the Veteran's differing statements that he was assaulted on two occasions versus three, that he was assaulted by two men versus three, and the proximity in time between the assaults.  The examiner found the Veteran had significantly over-endorsed the number and severity of his symptoms on examination, and that his reports were unusually vague and lacking in credible detail.  As such, the examiner found was not possible to determine a valid mental disorder diagnosis, other than polysubstance abuse, without resort to speculation.

The second examiner concurred that the Veteran was extremely inconsistent with his history, particularly regarding the number of men involved in the assaults and the number of assaults.  He offered no explanation for his  inconsistency when confronted, and basically endorsed all psychiatric symptoms and claimed they were severe.  The examiner stated that even though the Veteran may have been sexually assaulted during military service, he could not be reliably diagnosed with PTSD due to his marked inconsistencies in reporting symptoms.  The only reliable diagnosis was polysubstance abuse, or possibly Facitious Disorder.
	
In February 2015, Dr. T. submitted a letter summarizing the Veteran's treatment and diagnosis of PTSD due to MST.  He again reiterated the Veteran's sincerity regarding his MST.  In addition to PTSD, Dr. T. stated the Veteran had a cognitive disorder NOS with some short-term memory problems due to a head injury and cerebral aneurysm from 1998.  Despite his cognitive disorder, he could manage his financial affairs, had earned a college degree, and worked as an addiction treatment counselor.  He stated he had been treating the Veteran since 2008 and the Veteran had never been considered to have active substance abuse problems during that time.  He had been clean and sober since 1995.

In July 2016, Dr. B., a private psychiatrist, reviewed the claims file, interviewed the Veteran, and conducted numerous psychological tests.  The Veteran described the MST to Dr. B., including details of the attacks and that they took place in May 1978 and July 1978.  Dr. B. opined that based on the content of his verbal responses, the Veteran was not feigning or malingering.

Dr. B. summarized the Veteran's mental health treatment as documented in his claims file, as well as the opinions obtained to date.  Addressing the 2014 VA examiner's statement the Veteran over-endorsed symptoms, he cited psychological literature explaining that an exaggeration of symptoms is not uncommon in cases of PTSD.  According to the literature, most veterans sincerely believe their assessment scores are a true reflection of the extent that a MST has adversely affected them. Dr. B. then provided an extensive and thorough explanation of the psychological testing conducted in support of his diagnosis of PTSD due to MST.  

Significantly, Dr. B. also directly addressed the fact that there have been some inconsistencies in aspects of the Veteran's report of the MST.  He explained that  decades of research have undisputedly identified factors underlying victims' non-disclosure and their confusing recollections of sexual abuse.   Citing such literature, Dr. B. explained, 
Recent studies suggest that the hippocampus goes into a super encoding state briefly after the fear kicks in. Victims may remember in exquisite detail what was happening just before and after they realized they were being attacked, including context and the sequence of events. However, they are likely to have very fragmented and incomplete memories for much of what happens after that. It is not reasonable to expect a trauma survivor - whether a rape victim, a police officer or a soldier - to recall traumatic events the way they would recall their wedding day. They will remember some aspects of the experience in exquisitely painful detail. Indeed, they may spend decades trying to forget them. They will remember other aspects not at all, or only in jumbled and confused fragments. Such is the nature of terrifying experiences, and it is a nature that we cannot ignore.

On VA examination in October 2016, the examiner found the Veteran did not have PTSD, and diagnosed only cocaine use and alcohol use disorder, in remission, which were not related to service.  The examiner corroborated the findings of the 2014 VA examiners, stating that the Veteran again over-endorsed his symptoms, was vague with details, and was unable to recall specifics.  The examiner stated it was beyond the scope of her ability to determine if the MST occurred or not, but there were no markers in the STRs to verify the events.  She stated that the Veteran did not appear to be in distress when recalling the MST and suggested that he was not clear on the details, rather than that he was avoiding having to discuss the details.  She found that his previous mood disorders were associated with his substance abuse, and were not disorders in their own right.  The examiner also addressed the 2016 report of Dr. B., stating that because the examination was conducted by telephone, Dr. B. could not have adequately assessed the Veteran's mental status.

In February 2017, Dr. B. submitted a second report.  He addressed the October 2016 VA examiner's comments regarding the telephone interview, and explained that the diagnosis of PTSD was reached upon administration of multiple psychiatric tests, in addition to a review of the claims file and interview with the Veteran.  He pointed out that the October 2016 examiner, by contrast, conducted no psychological testing in reaching her conclusions.  With regard to the fact that the Veteran did not provide details of his MST to the October 2016 examiner, Dr. B. stated that at first, he had the same experience with the Veteran.  However, he had "substantial professional experience [in] evaluating and treating violent sexual offenders who were victims of sexual abuse and sexual assault," which ultimately aided him in obtaining information.  With regard to the October 2016 examiner's finding that the Veteran did not present with features of PTSD, Dr. B. stated that there is a difference between suffering from PTSD versus exhibiting features of PTSD in a current setting.  He cited psychological literature, explaining that an individual with PTSD may not consistently exhibit the same features to the same degree over time, and that factors such as age, worsening cognitive functioning, and social isolation, may impact this.  Individuals who experience PTSD into older adulthood may express fewer symptoms of hyperarousal, avoidance, and negative cognitions and mood compared to younger adults with PTSD.

In addition to these medical opinions, the claims file contains a large volume of VA psychiatric treatment records.  These records include hundreds of pages of treatment notes from Dr. T. over an 8 year span from 2008 to 2015, consistently documenting PTSD due to MST.  The records also contain diagnoses of PTSD due to MST from a nurse practitioner in March 2016, and another Dr. B. in September 2016.

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for his PTSD.
 
The Board finds the opinions of Dr. B. to be adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The psychologist based his findings on diagnostic testing, a review of the claims file, examination of the Veteran, and current psychiatric symptoms.   He provided a rationale for the conclusions reached, with extensive citation to medical literature.  In addition to the reports of Dr. B., the Board finds the multiple opinions of Dr. T., Dr. S., and others documenting PTSD due to MST to be adequate and highly probative.

A medical opinion formed on the basis of the Veteran's reported medical history cannot be rejected without the Board first finding that the Veteran's allegations are not credible.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Board finds the Veteran's allegations credible.  While the Veteran's MST stressor is not documented in his service records, the Board finds that the Veteran's accounts are facially plausible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  They are also consistent with the personnel records showing a decline in performance and rank following the incidents, and the recommendation against reenlistment.  Id.  Given this, and in light of the voluminous medical evidence finding the Veteran's symptoms demonstrative of an in-service personal assault with resulting PTSD, the Board finds that the in-service MST is sufficiently corroborated.

In making this finding, the Board has carefully considered the fact that aspects of the Veteran's reports of his MST have been inconsistent, including whether there were two or three perpetrators or two or three assaults.  However, other aspects have remained constant, such as the incidents having occurred towards the end of service between May and July 1978, the identity of two of his attackers, the harassment that was occurring before the incident, and the fact that he did not report the event, for example.  The Board does not find that any unwillingness of the Veteran to rehash the details of his attacks to the recent VA examiners signifies deception.  The Board further is particularly persuaded by the medical literature cited by Dr. B., explaining that the inconsistencies in the Veteran's recollection of aspects of the event are likely due to fragmented memories, a normal response to a terrifying event or trauma.  

Moreover, the probative value of the 2014 and 2016 VA examiners' opinions is diminished to the extent that none recognized from a review of the file that the Veteran sustained a head injury and cerebral aneurysm in 1998, with some resulting cognitive problems, which could also possibly account for inconsistencies.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate).  The 2014 reports are of low probative value to the extent the examiners each concluded the Veteran has a current substance abuse disorder, despite the vast majority of evidence to the contrary, including hundreds of pages of VA treatment records.  Id.  The October 2016 examiner's report is of low probative value to the extent she found "no clear markers in the STRs," despite the Veteran's decline in performance and reduction in rank following the incidents.

At a minimum, the evidence is in equipoise in showing that the Veteran has PTSD attributable to service.  In resolving all reasonable doubt in his favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

On a final note, VA is precluded from differentiating between the symptoms of the Veteran's service-connected psychiatric disorder and those of any other mental disorders in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  Furthermore, because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of the Veteran's overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Therefore, while there is conflicting evidence as to whether, for example, the Veteran also has depression and bipolar disorder in addition to PTSD, the evidence as a whole does not clearly differentiate between the symptoms attributable to these disorders.  Therefore, all psychiatric symptoms shall be attributed to the Veteran's now service-connected PTSD for rating purposes.  See Mittleider, 11 Vet. App. at 182.  


ORDER

Service connection for PTSD is granted.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


